Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20150225433 A1, IDS) in view of  Liu (CN 103435672 A) and Pertusati et al. (“PMPA and PMEA prodrugs for the treatment of HIV infections and human papillomavirus (HPV) associated neoplasia and cancer,” European J. Med. Chem. 2014, Vol. 78, pp 259-268, IDS), and in further view of applicants’ admission regarding the known anti-HIV agents (page 1, the last paragraph bridging to page 2 of the specification. 
Zhang et al. teach tenoforvir prodrugs of general formula 
    PNG
    media_image1.png
    132
    228
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    177
    439
    media_image2.png
    Greyscale

Expressly disclosed compounds include: 
    PNG
    media_image3.png
    123
    247
    media_image3.png
    Greyscale
,
    PNG
    media_image4.png
    149
    241
    media_image4.png
    Greyscale
 and 
    PNG
    media_image5.png
    123
    242
    media_image5.png
    Greyscale
. See, particularly, paragraphs [0004] to [0009]. The prodrugs have strong inhibitory effect on HIV virus with no cytotoxicity. See, particularly, paragraphs [0087] to [0088]. 
Zhang et al. do not teach expressly the particular Tenofovir prodrugs herein, characterized by the  phosphorodiamidates with a benzyl attached to the other amine.
However, Liu teaches a genus of tenofovir prodrugs with a general formula of 
    PNG
    media_image6.png
    205
    283
    media_image6.png
    Greyscale
, wherein R1 may be halo, ester, alkyl, alkoxy. See, particularly, paragraphs [0014] to [0018]. Expressly disclosed compounds include 
    PNG
    media_image7.png
    106
    178
    media_image7.png
    Greyscale
. See, particularly, paragraphs [0095] to [0096]. 
Pertusati et al. teach that many tenofovir phosphorus prodrugs has been known in the art, including phosphorodiamidates prodrugs, which are similarly to those of ester prodrug. See, particularly, pages 260-262, particularly, compounds 11 and 12 in Scheme 1, and table 1 and table 2 for their anti-viral activities. Applicants has admitted on the record that the additional antiviral agents recited in claims 18 and 19 have been known in the art for treating HIV infection. See, the last paragraph at page one of the specification, bridging to page 2.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make the particular tenofovir phosphorodiamidate prodrugs herein, i.e. replace the phenoxyl moiety in the prodrugs of Zhang with benzylamine (-NHCH2C6H5), a pharmaceutical composition comprising the same, and method of using the same for treating HIV infection. 
2C6H5), a pharmaceutical composition comprising the same, and method of using the same for treating HIV infection because benzyl has been known to be used as phosphorus prodrug moiety and phosphorus ester and phosphorus amide have been known to be similarly useful as prodrug moiety. The further employment of other known anti-HIV agents, such as AZT, with the tenofovir prodrugs herein would have been obvious. Not, it is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for very the same purpose; idea of combining them flows logically from their having been individually taught in prior art. See In re Kerkhoven, 205 USPQ 1069.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20150225433 A1, IDS) in view of  Liu (CN 103435672 A) and Pertusati et al. (“PMPA and PMEA prodrugs for the treatment of HIV infections and human papillomavirus (HPV) associated neoplasia and cancer,” European J. Med. Chem. 2014, Vol. 78, pp 259-268, IDS), and in further view of applicants’ admission regarding the known anti-HIV agents (page 1, the last paragraph bridging to page 2 of the specification for reasons stated above, and in further view of Yang et al. (CN 106167504 A, IDS).
The teachings of Zhang et al. Liu, and Pertusati et al. have been discussed above. Yang et al. provide further motivation to combine the cited reference for reaching the claimed invention. Particularly, Yang et al. teach tenofovir prodrugs with a general formula of  
    PNG
    media_image8.png
    131
    215
    media_image8.png
    Greyscale
, wherein, X may be O, S, or NH, R3 may be substituted or unsubstituted aryl or heteroaryl. See, particularly, paragraphs [0011] to [0023]. Yang clearly teach that O and NH are interchangeable in the prodrug, provide further motivation to make the modification discussed above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/SHENGJUN WANG/Primary Examiner, Art Unit 1627